DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment filed 04/15/2021, specifying the claimed VV delay as a time period between a left ventricular pace and a right ventricular event has overcome the previous interpretation of the VV delay as between any two consecutive ventricular events.  Therefore, the rejection with respect to Ghosh (2015/0246235) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Min et al. (PGPUB 2010/0100148).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 12-14 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Min et al. (PGPUB 2010/0100148).
Regarding Claims 1, 12 and 23, Min discloses an implantable medical device system for delivering CRT (par. [0002]) comprising an implantable medical device housing 100; at least one lead having a lead body 104, 106, 108, 110 and capable of being electrically coupled to the housing 100 (Fig. 1); and a plurality of electrodes 202, 204, 206, etc.  positioned along at least one of the device housing (case electrode 200) and the lead body (Fig. 1, 2) to sense a cardiac signal of the patient and to deliver CRT pacing (par. [0036-0040]). Min further discloses a processor 220 within the housing 100, the processor 220 (Fig. 2) configured to execute various capture algorithms 310 to determine capture associated with the delivered CRT pacing (par. [0078]). One such algorithm is a left ventricular capture algorithm 340 that is used to verify capture by monitoring for the presence of an evoked response in response to stimulation (par. [0080]). In particular, Min discloses performing a capture assessment to optimize timing parameters in a bi-ventricular pacing system (par. [0144]) wherein pacing is delivered, lack of capture is determined and parameters such as a safety margin or a capture threshold are adjusted until successful capture is determined (par. [0078, 0080]). In addition, inter-ventricular conduction delays are determined (delays between a left 
In regards to Claims 2 and 13, Min discloses enabling capture only assessments 1008, capture and timing assessments 1012 or timing only assessments 1016 and adjusting one of safety margin and capture threshold in response to a capture assessment being enabled in the capture only mode 1008 or capture and timing mode 1012 (Fig. 10, par. [0156-0162]). The same applies with the scenarios of Fig. 11. In order to execute any of these steps and enable signal is issued by a trigger block 1004, such a trigger can be considered the claimed “alert” (par. [0156]) wherein the trigger for timing only assessment is an alert generated in a capture test not being enabled.
With regards to Claims 3 and 14, the Examiner notes the claimed algorithm is a result of the testing process of Min. Min discloses performing a capture test to assess different safety margin and threshold values. If the adjustments do not result in a change in effective CRT, such as capture, (i.e. ineffective capture is not resolved) parameters are adjusted again until capture is detected. Likewise, the timing parameters are adjusted until effective capture is determined. When effective capture is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (PGPUB 2010/0100148) in view of Ghosh (2015/0246235). Min discloses all of the claimed invention except for reverting to baseline values and testing new pacing vectors in repose to ineffective capture. However, Ghosh discloses adjusting LV stimulation timing from baseline parameters to adjusted parameters if ineffective capture is determined (Fig. 13; par. [0109]; adjusting back to baseline if the adjustments to LV timing do not result in effective capture, such as after a timeout (par. [0110]); and .

Allowable Subject Matter
Claims 5-11 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792